DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the Amendment filed April 21, 2022. The following rejections are overcome:
Claims 1-13 & 15 rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. U.S. Pub. 2015/0349308 in view of Kwon et al. U.S. Pub. 2014/0377617.
Claim 14 under 35 U.S.C. 103 as being unpatentable over Hwang et al. U.S. Pub. 2015/0349308 in view of Kwon et al. U.S. Pub. 2014/0377617, and further in view of Kim et al. U.S. Pub. 2014/0017576.
Claims 1-15 are newly rejected as necessitated by amendment:

Information Disclosure Statement


The information disclosure statements filed May 4, 2022 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Claim Objections
Claim 8 is objected to because of the following informalities:  “such as” further defining conductive fibers is a duplicate and unnecessary phrase of “conductive agent”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. U.S. Pub. 2015/0349308 in view of Birt et al. U.S. Pub. 2020/0176752.
With respect to claim 1, Hwang teaches an electrode for batteries (lithium secondary battery; Abstract), comprising: a composite having a core-shell structure (core-shell structure for cathode [0052] and core shell structure for anode [0053]) comprising a 5core having an electrode active material (core of a lithium metal oxide for cathode [0052]; core of carbon anode active material [0053]), and a metal material coated on or doped in a surface of the core (shell of the cathode may  include a lithium oxide active material, has a lithium-nickel-cobalt-composite oxide [0052]; anode shell of active material including carbon, Si alloy, Titanium oxide [0053]).  With respect to claim 2, 10With re the electrode is at least one of a positive electrode or a negative electrode (both the positive and negative electrodes have core-shell structures [0052]- [0053]).  
With respect to claim 3, the 15positive electrode comprises at least one positive electrode active material represented by chemical formulas 1 to 3:   
LiaCOi-xMxO2 (1); LiaMn2-yMyO4 (2); 20LiaFe1-zMzPO4 (3) wherein 0.8<a<1.2, 0<x<0.8, 0<y<0.6, 0<z<0.5, M is at least one selected from a group consisting of Ti, Cd, Cu, Cr, Mo, Mg, Al, Ni, Nb, V, and Zr (cathode of LiCoO2 embraces formula (1) when a=1 & x=0; LiFePO4 when a=1 & z=0; [0052]).  With respect to claim 4, 25Wth resp the 39negative electrode comprises a carbon-based negative electrode active material or a silicon-based negative electrode active material (anode active material of Si or Si alloy; [0053]).  With respect to claim 5, 5 the metal material is at least one selected from a group consisting of aluminum (Al), copper (Cu), and nickel (Ni) (active material of the positive electrode shell may include nickel; lithium-nickel-copbalt composite oxide; [0052]).   With respect to claim 7, the electrode further comprises a conductive agent. (carbon black or acetyelene black; [0052]).  With respect to claim 8, the conductive agent is at least one selected from a group consisting of natural graphite, artificial graphite, carbon black, acetylene black, Ketjen black, channel black, and  20conductive fiber, such as carbon fiber or metallic fiber (carbon black or acetyelene black; [0052]).   With respect to claim 9, Hwang teaches a secondary battery [0002], comprising: a separator (inorganic layer instead of a porous polymer film [0027]).  With respect to claim 10, the electrode is a negative electrode (core of carbon anode active material [0053]; anode shell of active material including carbon, Si alloy, Titanium oxide [0053]) , and further comprising:  5a positive electrode coated on a second surface of the separator (inorganic layer functions as a separator, where negative and positive active materials are  opposing sides [0027] – [0030]), wherein the second surface is opposite of the first surface of the separator [0030], and wherein the positive electrode comprises: a composite having a core-shell structure comprising a 10core having a positive electrode active material (core of a lithium metal oxide for cathode [0052]), and a metal material coated on or doped in a surface of the core (shell of the cathode may be include a lithium oxide active material, has a lithium-nickel-cobalt-composite oxide [0052]).  With respect to claim 11, the electrode is a negative electrode (core of carbon anode active material [0053]; anode shell of active material including carbon, Si alloy, Titanium oxide [0053]), and further comprising: a positive electrode coated on a second surface of the separator (inorganic layer functions as a separator, where negative and positive active materials are  opposing sides [0027] – [0030]), wherein the second surface is opposite of the first surface of the separator [0030], and wherein the positive electrode comprises: a composite having a core-shell structure comprising a 10core having a positive electrode active material (core of a lithium metal oxide for cathode [0052]), and a metal material coated on or doped in a surface of the core (shell of the cathode may be include a lithium oxide active material, has a lithium-nickel-cobalt-composite oxide [0052]), wherein the separator having the negative electrode coated thereon (the inorganic layer serves as a separator between anode and cathode [0030]). With respect to claims 12-13, the electrode is a negative electrode (core of carbon anode active material [0053]; anode shell of active material including carbon, Si alloy, Titanium oxide [0053]), and the separator is a first separator (inorganic layer functions as a separator; [0029]). With respect to claim 15, the electrode is a negative electrode, and further comprising: a positive electrode having a positive electrode active material disposed on a current collector [0012], wherein the 20positive electrode active material faces a second surface of the separator, wherein the second surface of the separator is opposite the first surface of the separator [0030].
Hwang is silent to the electrode not including a current collector (claims 1, 10, 11, 12, 13)’wherein 20% 10to 90% of the surface of the core is coated or doped with the metal material (claim 6); a second separator; and the second separator having the 5positive electrode coated thereon are stacked such that the first surface of the separator and the first surface of the second separator face the same direction (claim 11); a second negative electrode coated on a second surface of the first separator, wherein the second surface of the first separator is opposite the first surface of the first 15separator, and wherein the composition of the second negative electrode is the same that of the negative electrode; a second separator having two positive electrode coated thereon, wherein one positive electrode is coated on a first 20surface of the second separator, and wherein the other positive electrode is coated on a second surface of the second separator, wherein the second surface of the second separator is opposite the first surface of the second separator, and wherein each positive electrode comprises a 25composite having a core-shell structure comprising a core 42having an positive electrode active material, and a metal material coated on or doped in a surface of the core, and wherein each positive electrode does not include a metal- film-type current collector; and  5a third separator, wherein the first separator, second separator, and third separator are stacked such that the third separator is interposed between a negative electrode of the first separator and a positive electrode of the second separator (claims 12 & 13);  a third separator, wherein the first separator, second separator, and third separator are wound such that the third separator is interposed between a negative electrode 10of the first separator and a positive electrode of the second separator (claim 13).  
Birt teaches that it is obvious to employ an electrode without a current collector (conductive binders may replace current collectors; [0064]; claims 1, 10, 11, 12, 13).  
Hwang and Birt are analogous art from the same field of endeavor, namely fabricating lithium secondary batteries. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ no current collector as taught by Birt, as the electrode structure of Hwang, as minimizing materials such as current collectors lowers stack weight, volume, and cost of materials, with a concomitant increase in the cell power density.  
	With respect to the 20% 10to 90% of the surface of the core is coated or doped with the metal material (claim 6); it would have been obvious in the core-shell materials of Hwang in view of Kwon, as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
	
With respect to a second separator; and the second separator having the 5positive electrode coated thereon are stacked such that the first surface of the separator and the first surface of the second separator face the same direction (claim 11); it would be obvious in the electrode of Hwang in view of Birt, as duplication of essential working parts of a device is prima facie obvious. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
With respect to  a second negative electrode being coated on a second surface of the first separator, wherein the second surface of the first separator is opposite the first surface of the first 15separator, and wherein the composition of the second negative electrode is the same that of the negative electrode; a second separator having two positive electrode coated thereon, wherein one positive electrode is coated on a first 20surface of the second separator, and wherein the other positive electrode is coated on a second surface of the second separator, wherein the second surface of the second separator is opposite the first surface of the second separator, and wherein each positive electrode comprises a 25composite having a core-shell structure comprising a core 42having an positive electrode active material, and a metal material coated on or doped in a surface of the core, and wherein each positive electrode does not include a metal- film-type current collector; and  5a third separator, wherein the first separator, second separator, and third separator are stacked such that the third separator is interposed between a negative electrode of the first separator and a positive electrode of the second separator (claims 12 & 13); a third separator, wherein the first separator, second separator, and third separator are wound such that the third separator is interposed between a negative electrode 10of the first separator and a positive electrode of the second separator (claim 13) this results in a stack of multiple electrode layers of anode-separator-cathode-separator-anode-separator-cathode, etc…., and thus would be obvious in the battery of Hwang in view of Birt, as the anode-separator (inorganic layer) cathode layer duplicated form the arrangement of the instant claims. Stated differently, it would be obvious in the electrode of Hwang in view of Kwon, as duplication of essential working parts of a device is prima facie obvious. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. U.S. Pub. 2015/0349308 in view of Birt et al. U.S. Pub. 2020/0176752, and further in view of Kim et al. U.S. Pub. 2014/0017576.
Hwang in view of Birt teach an electrode for batteries as described in the rejection recited hereinabove.
Hwang does not expressly disclose a battery pack (claim 14). 
Kim teaches that it is well known in the art to employ battery packs in lithium batteries. See paragraph [0132]-[0134].
Hwang, Birt and Kim are analogous art from the same field of endeavor, namely fabricating lithium secondary batteries. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the battery pack of Kim, as the battery structure of Hwang in view of Birt, to increase energy output to satisfy load demands. The skilled artisan recognizes that battery packs increase power output by supplying multiple cells.



Response to Arguments
Applicant asserts in the response filed 4/21/22 that Hwang et al. U.S. Pub. 2015/0349308 in view of Kwon et al. U.S. Pub. 2014/0377617 teach the use of a current collector. This assertion is correct as Hwang and Kwon teach current collectors that did not include metal film type current collectors. However, the rejection is overcome as newly added amendments remove the current collector from the instant claims. Claims 1-15 are newly rejected as necessitated by amendment. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722